—Appeal from an order of the Family Court of Chemung County (O’Shea, J.), entered April 11, 1997, which dismissed petition*825ers’ application, in a proceeding pursuant to Family Court Act article 6, to hold respondents in violation of a prior visitation order and which granted respondents’ cross petition to terminate visitation between petitioners and their son.
Order affirmed, upon the opinion of Judge Judith F. O’Shea.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Ordered that the order is affirmed, without costs.